



Exhibit 10.2

--------------------------------------------------------------------------------

CAPSOURCE FINANCIAL, INC.

SECURITIES PURCHASE AGREEMENT

May 1, 2006

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

SECTION 1

PURCHASE AND SALE OF SECURITIES

 

1

 

1.1

Sale and Issuance of Securities

 

1

 

1.2

The Closing

 

1

SECTION 2

DELIVERIES

 

1

 

2.1

Closing Deliveries

 

1

SECTION 3

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

 

2

 

3.1

Organization and Standing

 

2

 

3.2

Corporate Power

 

2

 

3.3

Subsidiaries

 

2

 

3.4

Capitalization

 

2

 

3.5

Financial Statements; Accounts Receivable.

 

3

 

3.6

Changes

 

4

 

3.7

Material Obligations

 

5

 

3.8

Material Contracts

 

5

 

3.9

Intellectual Property

 

7

 

3.10

Title to Properties and Assets

 

8

 

3.11

No Defaults

 

8

 

3.12

Compliance with Other Instruments

 

8

 

3.13

Litigation

 

8

 

3.14

Tax Returns and Payments

 

8

 

3.15

Employees

 

9

 

3.16

Related Party Obligations

 

9

 

3.17

Environmental and Safety Laws

 

9

 

3.18

Condition of Properties

 

10

 

3.19

Licenses

 

10

 

3.20

Insurance

 

10

 

3.21

Consent

 

10

 

3.22

Offering

 

10

 

3.23

Brokers or Finders

 

10

 

3.24

No Market Manipulation

 

10

 

3.25

Reporting Company

 

11

 

3.26

Information Concerning Company

 

11

 

3.27

Stop Transfer Order

 

11

 

3.28

No Integrated Offering

 

11

 

3.29

No General Solicitation

 

11

 

3.30

Listing

 

11

 

3.31

Correctness of Representations

 

11

 

3.32

Disclosure

 

12

SECTION 4

THE INVESTOR’S REPRESENTATIONS AND WARRANTIES

 

12

 

4.1

No Registration

 

12

 

4.2

Investment Intent

 

12

 

4.3

Investment Experience

 

12

 

4.4

Speculative Nature of Investment

 

12

 

4.5

Access to Data and Documentation

 

12

 

4.6

Accredited Investor

 

13

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

4.7

Residency

 

13

 

4.8

Rule 144

 

13

 

4.9

Authorization

 

13

 

4.10

Further Limitations on Disposition

 

13

 

4.11

Legend; Restriction on Transfer

 

14

 

4.12

Warrant Legend

 

14

SECTION 5

COVENANTS OF THE COMPANY

 

15

 

5.1

Stop Orders

 

15

 

5.2

Listing

 

15

 

5.3

Market Regulations

 

15

 

5.4

Reporting Requirements

 

15

 

5.5

Use of Proceeds

 

15

 

5.6

Reservation of Common Stock

 

16

 

5.7

Designation of Board Members

 

16

 

5.8

Taxes

 

16

 

5.9

Insurance

 

16

 

5.10

Books and Records

 

16

 

5.11

Governmental Authorities

 

16

 

5.12

Intellectual Property

 

16

 

5.13

Properties

 

16

 

5.14

Correctness of Representations

 

16

SECTION 6

INVESTOR’S CLOSING CONDITIONS

 

17

 

6.1

Representations and Warranties

 

17

 

6.2

Covenants

 

17

 

6.3

Blue Sky

 

17

 

6.4

Due Diligence

 

17

 

6.5

Convertible Debt

 

17

 

6.6

Registration Rights Agreement

 

17

 

6.7

Voting Agreement

 

17

 

6.8

Reservation of Shares of Conversion Stock

 

17

 

6.9

Payment of Fees

 

17

 

6.10

Intentionally Omitted

 

17

 

6.11

Compliance Certificate

 

17

 

6.12

Legal Opinion

 

18

 

6.13

Secretary’s Certificate; Amendment to Bylaws

 

18

 

6.14

Consents; Permits and Waivers

 

18

 

6.15

Proceedings and Documents

 

18

SECTION 7

THE COMPANY’S CLOSING CONDITIONS

 

18

 

7.1

Representations and Warranties

 

18

 

7.2

Covenants

 

18

 

7.3

Compliance with Securities Laws

 

18

 

7.4

Registration Rights Agreement

 

18

 

7.5

Intentionally Omitted

 

18

 

7.6

Consents and Waivers

 

18

 

7.7

Proceedings and Documents

 

18

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

Page

 

SECTION 8

MISCELLANEOUS

 

19

 

8.1

Opinion

 

19

 

8.2

Amendment

 

19

 

8.3

Notices

 

19

 

8.4

Payment of Fees; Option

 

20

 

8.5

Governing Law

 

20

 

8.6

Survival

 

20

 

8.7

Successors and Assigns

 

20

 

8.8

Entire Agreement

 

20

 

8.9

Delays or Omissions

 

21

 

8.10

Severability

 

21

 

8.11

Titles and Subtitles

 

21

 

8.12

Counterparts

 

21

 

8.13

Facsimile Execution and Delivery

 

21

 

8.14

Jurisdiction and Venue

 

21

 

8.15

Further Assurances

 

21

 

8.16

Construction

 

21

iii

--------------------------------------------------------------------------------



EXHIBITS

 

 

A

Schedule of Investors

B

Form of Warrant

C

Form of Registration Rights Agreement

D

Form of Voting Agreement and Irrevocable Proxy

E

Wire Transfer Instructions

F

Form of Compliance Certificate

G

Form of Legal Opinion

H

Form of Secretary’s Certificate

SCHEDULES

 

 

3.3

Subsidiaries

3.4(e)

Warrants, options or other rights to acquire stock

3.5(a)

Financial Statements; Off balance sheet transactions

3.6(g)

Material changes in compensation

3.6(l)

Debts or other obligations

3.6(n)

Share issuance

3.8(a)

Material Contracts

3.8(c)

Affiliates arrangements

3.9(a)

Intellectual Property Agreements

3.15

Employment Matters

3.16

Debts owed to Affiliates

3.19

Licenses, Permits, etc.

3.23

Broker

3.25

SEC 12 month filing exceptions

3.26

Material Adverse Changes

iv

--------------------------------------------------------------------------------



CapSource Financial, Inc.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated May 1, 2006 (the
“Effective Date”), is executed by and between CapSource Financial, Inc., a
Colorado corporation (the “Company”), and the entity listed on the Schedule of
Investors attached as Exhibit A (the “Investor”). The Company and the Investor
are each individually referred to in this Agreement as a “Party,” and are
collectively referred to in this Agreement as the “Parties.”

SECTION 1

Purchase and Sale of Securities

          1.1 Sale and Issuance of Securities. Subject to the terms and
conditions of this Agreement, the Investor agrees to purchase at the Closing (as
defined in Section 1.2), and the Company agrees to sell and issue to the
Investor at the Closing, 2,500,000 shares of the Company’s Common Stock, $.01
par value per share (the “Shares”) and a warrant, in the form attached as
Exhibit B (the “Warrant”), to purchase 2,500,000 shares of Common Stock at an
exercise price of $.90 per share (the “Warrant Shares”) for a purchase price
of$.40per Share and Warrant, for the aggregate purchase price of $1,000,000 (the
“Purchase Price”). Such Shares together with the Warrants, are collectively
referred to herein as the “Securities”.

          1.2 The Closing. The closing of the purchase and sale of the
Securities described herein shall take place at the offices of Whitebox
Advisors, LLC, 3033 Excelsior Boulevard, Suite 300, Minneapolis, Minnesota
55416, at 8:30 a.m., Minneapolis time, on May 1, 2006 (the “Closing”), or at
such other place or different time or day as may be mutually acceptable to the
Investor and the Company.

SECTION 2

Deliveries

          2.1 Closing Deliveries.

                    (a) At the Closing, the Investor will deliver to the Company
(i) an executed counterpart signature page to this Agreement; (ii) executed
counterpart signature page to the Registration Rights Agreement dated as of the
Effective Date by and among the Company, Randolph M. Pentel and the Investors
listed on Exhibit A thereto in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”); and (iii) payment of the Purchase Price for
the Securities purchased by the Investor at such Closing by (A) certified check
payable to the Company; or (B) wire transfer of immediately available funds to
the bank account designated on the wire transfer instructions set forth on
Exhibit D. This Agreement and the Registration Rights Agreement, together with
the exhibits, Schedule of Exceptions (as defined below), and all other documents
required to be delivered in connection herewith and therewith, shall be referred
to collectively as the “Transaction Agreements.”

--------------------------------------------------------------------------------



SECTION 3

The Company’s Representations and Warranties

Except as set forth on the schedules delivered separately to the Investor in
connection with this Agreement (the “Schedules”), the Company represents and
warrants to the Investor as of the Effective Date as follows:

          3.1 Organization and Standing. The Company is a corporation duly
organized and existing under, and by virtue of, the laws of the State of
Colorado and is in good standing under such laws. The Company has the requisite
corporate power and authority to own and operate the Company’s properties and
assets, and to carry on the Company’s business as presently conducted. The
Company is presently qualified to do business as a foreign corporation in each
jurisdiction where the failure to be so qualified would have a Material Adverse
Effect. No proceeding has been instituted in any jurisdiction revoking, limiting
or curtailing, or seeking to revoke, limit or curtail, such power and authority
or qualification. “Material Adverse Effect” shall mean any event, happening,
occurrence or development that, individually or in the aggregate, whether or not
arising in the ordinary course of business, could reasonably be expected to have
a material adverse effect on the Company’s business, operations, properties,
prospects, assets, liabilities or condition (financial or otherwise).

          3.2 Corporate Power. The Company has all requisite legal and corporate
power and authority to execute and deliver the Transaction Agreements, to sell
and issue the Securities in accordance with this Agreement, to issue Warrant
Shares issuable upon exercise of the Warrants, and to carry out and perform the
Company’s obligations under the terms of the Transaction Agreements. The
Transaction Agreements have been duly authorized, executed and delivered by the
Company and are valid and binding agreements enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally.

          3.3 Subsidiaries. Except as set forth on Schedule 3.3, the Company
does not own or control, directly or indirectly, any interest in any
corporation, partnership, limited liability company, association, or other
business entity.

          3.4 Capitalization.

                    (a) The Company’s authorized capital stock consists of
100,000,000 shares of undesignated stock, of which 12,378,657 shares of Common
Stock, par value $.01 per share, were issued and outstanding as of March 27,
2006.

                    (b) The outstanding shares of the Company’s Common Stock are
duly authorized, validly issued, fully paid, and non-assessable.

                    (c) The Company has reserved:

                              (i) 2,875,000 shares of Common Stock for issuance
pursuant to this Agreement;

                              (ii) 2,875,000 shares of Common Stock for issuance
upon exercise of the Warrant issued pursuant to this Agreement;

2

--------------------------------------------------------------------------------



                              (iii) 550,000 shares of Common Stock for issuance
to employees, directors, consultants, and advisors pursuant to the Company’s
2001 Stock Option Plan under which no options to purchase shares of Common Stock
are issued and outstanding as of the Effective Date;

                              (iv) 937,334 shares of Common Stock for issuance
in connection with discretionary warrants that have been issued and are
outstanding as of the Effective Date; and

                              (v) 4,359,328 shares of Common Stock for issuance
in connection with the shares and warrant that will be issued to Mr. Pentel as a
result of the conversion by him of his outstanding notes pursuant to Section 6.5
hereof;

                    (d) The Shares, when issued, delivered and paid for in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and non-assessable. The Warrant Shares issuable upon exercise of the
Warrants have been duly and validly reserved and, when issued in compliance with
the provisions of this Agreement, the Warrant, and applicable law, will be
validly issued, fully paid, and non-assessable. The Shares and Warrant Shares
will be free of any liens or encumbrances, other than any liens or encumbrances
created by or imposed upon the Investor; provided, however, that the Shares and
Warrant Shares are subject to transfer restrictions under state and/or federal
securities laws and as set forth in the Transaction Agreements. The Shares and
Warrant Shares are not subject to any preemptive rights or first refusal rights.
Neither the offer nor issuance of the Securities constitutes an event under any
anti-dilution provisions of any securities issued or issuable by the Company
which will either increase the number of shares issuable pursuant to such
provisions or decrease the consideration per share to be received by the Company
pursuant to such provisions.

                    (e) Except as set forth on Schedule 3.4(e), there are no
outstanding agreements or preemptive or similar rights affecting the Company’s
capital stock and no outstanding rights, warrants or options to acquire, or
instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of any shares of capital
stock of the Company.

                    (f) There are no shareholder agreements, voting agreements,
proxy rights or other similar agreements with respect to the Company’s Common
Stock to which the Company is a party or between or among any of the Company’s
shareholders.

          3.5 Financial Statements; Accounts Receivable.

                    (a) The Company’s: (i) Form 10-KSB for the year ended
December 31, 2005, as filed with the Securities and Exchange Commission (the
“SEC”) on March 30, 2006; and (ii) unaudited balance sheet, statements of
operations, shareholders’ equity and cash flow as of and for the three months
ended March 31, 2006 (the “Balance Sheet Date”), complete and correct copies of
which are attached hereto as Schedule 3.5(a) (collectively, the “Financial
Statements”), present fairly the financial position of the Company as of such
dates and the results of operations for the periods covered thereby (subject, in
the case of the interim financial statements, to year-end audit adjustments) and
have been prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”), except as to the absence of footnotes thereto.
Specifically, but not by way of limitation, (x) the balance sheets or notes
thereto disclose all of the debts, liabilities and obligations of any nature of
the Company properly accrued at December 31, 2005 and at the Balance Sheet Date
which, individually or in the aggregate, are material and which in accordance
with GAAP would be required to be disclosed in such balance sheets, and the
omission of which would, in the aggregate, have a Material Adverse Effect on the
Company; (y) except as set forth on Schedule 3.5(a), the Company does not have
any off-balance sheet arrangements or transactions; and (z) the Financial
Statements include appropriate reserves for all taxes and other liabilities
accrued at such date but not yet payable.

3

--------------------------------------------------------------------------------



                    (b) All accounts receivable of the Company referenced in the
Financial Statements (except such accounts receivable as have been collected
since such date) are valid and enforceable claims, and the goods and services
sold and delivered which gave rise to such accounts were sold and delivered in
conformity with the applicable purchase orders, payor contracts, agreements and
specifications. Such accounts receivable are subject to no valid defense or
offsets. The Company’s uncollectible accounts will not exceed the reserves for
doubtful accounts.

          3.6 Changes. Since the Balance Sheet Date, the Company has not:

                    (a) suffered any change in the Company’s assets,
liabilities, financial condition, or operating results, except for changes in
the ordinary course of business, none of which have had a Material Adverse
Effect;

                    (b) suffered any damage, destruction, or loss (whether or
not covered by insurance) that, in any case or in the aggregate, have had a
Material Adverse Effect;

                    (c) agreed to waive or actually waived any valuable right or
any material debt owed to the Company;

                    (d) suffered any change or amendment to any agreement by
which the Company or any of the Company’s assets or properties are bound or
subject, except to the extent that any such change or amendment has not had, or
will not likely have, a Material Adverse Effect;

                    (e) made any loans to the Company’s employees, officers or
directors, or to any members of their respective immediate families, other than
travel advances and other advances made in the ordinary course of the Company’s
business;

                    (f) received any Company officer’s resignation or terminated
any Company officer;

                    (g) except as set forth on Schedule 3.6(g), made any
material change in any compensation arrangement or agreement with any employee;

                    (h) made any declaration or payment of any dividend or other
distribution;

                    (i) received notice or become aware that the Company has
lost a customer or that any Company customer has canceled a material order,
which loss or cancellation would constitute a Material Adverse Effect; or

                    (j) suffered any change or amendment to any agreement
relating to a change in the contingent obligations of the Company;

                    (k) received notice of any labor organization activity
related to the Company;

                    (l) except as set forth on Schedule 3.6(l), incurred any
debt obligation or liability, including any debts assumed or guaranteed by the
Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;

                    (m) made any sale, assignment or transfer of any patents,
trademarks, copyrights, trade secrets or other intangible assets;

4

--------------------------------------------------------------------------------



                    (n) except as set forth on Schedule 3.6(n), issued or sold
any partnership interests, shares of capital stock or other securities or
granted any options, warrants or other purchase rights with respect thereto
other than as contemplated by this Agreement;

                    (o) suffered any other event or condition of any character
that has had, or could be reasonably expected to have, a Material Adverse
Effect; or

                    (p) made any arrangement or commitment by the Company to do
any of the acts described in (a) through (o) above.

          3.7 Material Obligations. The Company has no liabilities or
obligations (whether absolute, accrued, contingent or otherwise), except for
such liabilities or obligations specifically reflected in balance sheets in the
Financial Statements and current liabilities incurred in the ordinary course of
business since the Balance Sheet Date, which are not, either in any individual
case or in the aggregate, material to the Company.

          3.8 Material Contracts.

                    (a) Set forth on Schedule 3.8(a) is a detailed list of the
Company’s bona fide and existing contracts that, individually or in the
aggregate, are material to the business, properties, prospects, assets,
liabilities or condition (financial or otherwise) of the Company (except as in
Section 3.8(a)(ii)) (“Material Contracts”), specifically referring to this
Section 3.8 and identifying such contracts in accordance with the following
subsections:

                              (i) each license or franchise agreement, either as
licensor or licensee or franchisor or franchisee, including any related to
intellectual property, or distributor, dealership or sales agency contract,
agreement or understanding;

                              (ii) a true and complete description of all real
properties owned by the Company;

                              (iii) each indenture, lease, sublease, license or
other instrument under which the Company claims or holds a leasehold interest in
real property (including any agreement related to the purchase or sale of such
assets);

                              (iv) each lease of personal property involving
payments remaining to or from the Company in excess of $10,000;

                              (v) each collective bargaining agreement,
employment agreement, consulting agreement, noncompetition agreement,
nondisclosure agreement, inventions assignment agreement, executive compensation
plan, profit sharing plan, bonus plan, restricted stock award agreement,
deferred compensation agreement, employee pension retirement plan, employee
benefit stock option, stock awards or stock purchase plan, buy-sell agreement
and any other employee or shareholder agreements or employee benefit plans,
entered into or adopted by the Company;

                              (vi) each bank account (or account with other
financial institutions) maintained by the Company, together with the persons
authorized to make withdrawals from such account;

5

--------------------------------------------------------------------------------



                              (vii) the name of each employee of the Company
whose salary exceeds $50,000 per year and the remuneration currently payable
(including bonus or commission arrangements) to each such employee;

                              (viii) the name, amount and vesting schedule of
each employee, officer, director or consultant granted stock options, warrants
or other similar rights;

                               (ix) each partnership, joint venture, alliance or
other similar agreement or arrangement with another entity;

                               (x) each promissory note, indenture, mortgage,
loan agreement, guaranty, security agreement, pledge or similar agreement with
any lender;

                               (xi) each agreement granting voting rights,
registration rights, first negotiating rights or preemptive rights to a third
party; and

                               (xii) each material product development,
research, manufacturing, marketing, sales distribution or supply agreement,
warranty or indemnification agreement, purchase agreement, royalty agreement,
product, patent or trademark licensing or assignment agreement and any other
material contract entered into by the Company or by which the Company is bound.

                    (b) The Company is not in default or, but for the giving of
notice or passage of time would be in default, under any Material Contract.

                    (c) Except as set forth on Schedule 3.8(c), there are no
agreements, understandings or proposed transactions between the Company and any
of its officers, directors, affiliates or any affiliate thereof.

                    (d) There are no agreements, instruments, contracts,
judgments, orders, writs or decrees to which the Company is a party or by which
it is bound which may involve (i) obligations of, or payments to, the Company in
excess of $10,000 (other than obligations of, or payments to, the Company
arising from purchase or sale agreements entered into in the ordinary course of
business), (ii) the transfer or license of any patent, copyright, trade secret
or other proprietary right to or from the Company (other than licenses arising
from the purchase of “off the shelf products”), (iii) provisions restricting the
development, manufacture or distribution of the Company’s products or services,
or (iv) indemnification by the Company with respect to infringements of
proprietary rights (other than indemnification obligations arising from purchase
or sale of goods and services or license agreements entered into in the ordinary
course of business).

                    (e) The Company has not (i) declared or paid any dividends,
or authorized or made any distribution upon or with respect to any class or
Series of its capital stock, (ii) incurred or guaranteed any indebtedness for
money borrowed or any other liabilities (other than with respect to indebtedness
and other obligations incurred in the ordinary course of business or as
specifically disclosed in the Financial Statements) individually in excess of
$10,000 or, in the case of indebtedness and/or liabilities individually less
than $10,000, in excess of $20,000in the aggregate, (iii) made any loans or
advances to any person, other than ordinary advances for travel expenses, or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of its inventory in the ordinary course of business.

                    (f) For the purposes of subsections (d) and (e) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person

6

--------------------------------------------------------------------------------



or entity (including persons or entities the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

          3.9 Intellectual Property.

                    (a) The Company owns or possesses sufficient legal rights to
all trademarks, service marks, trade names, patents, copyrights, trade secrets,
licenses (software or otherwise), information, processes, and similar
proprietary rights (collectively, “Intellectual Property”) necessary to the
Company’s business as presently conducted. The Company has no knowledge nor has
it received notice that the conduct of the Company’s business as presently
conducted materially conflicts with or infringes the Intellectual Property
Rights of others. Except for agreements with the Company’s own employees or
consultants listed in Schedule 3.9(a) and Material Contracts for standard
end-user license agreements, and for support/maintenance agreements and
agreements entered in the ordinary course of the Company’s business, there are
no material outstanding options, licenses, or agreements relating to the
foregoing, and the Company is not bound by or a party to any material options,
licenses, or agreements with respect to the Intellectual Property of any other
person or entity. The Company has not received any written communication
alleging that the Company has violated any of the Intellectual Property of any
other person or entity. The Company is not obligated to make any payments by way
of royalties, fees, or otherwise to any owner of, licensor of, or claimant to
any Intellectual Property with respect to the use of such Intellectual Property
in connection with the conduct of the Company’s business as presently conducted.
There are no material agreements, understandings, instruments, contracts,
judgments, orders, or decrees to which the Company is a party or by which the
Company is bound that involve indemnification by the Company with respect to
Intellectual Property infringements (other than indemnification obligations
arising from purchase or sale of goods and services or license and other
agreements entered into in the ordinary course of business).

                    (b) No employee is obligated under any contract or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would materially interfere with the use of such
employee’s best efforts to promote the Company’s interests or that would
conflict with the Company’s business as presently conducted. Neither the
execution nor delivery of this Agreement, nor the Company employees’ conduct of
the Company’s business, nor the Company’s conduct of the Company’s business as
presently conducted, will conflict with or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any contract,
covenant, or instrument under which any of such employees is now obligated. The
Company does not believe that it is or will be necessary to use any inventions
of any of the Company’s employees made before their employment by the Company.

                    (c) Each Company employee has executed a confidential
information, non-competition and invention assignment agreement, substantially
in the form(s) made available to the Investor (each, a “Confidentiality
Agreement”). No employee has excluded from such employee’s Confidentiality
Agreement any works or inventions that were made by such employee before such
employee’s employment with the Company and that are also relevant to the
Company’s business as currently conducted or as proposed to be conducted. Each
Company consultant who has had access to the Company’s intellectual property has
entered into an agreement containing appropriate confidentiality,
non-competition and invention assignment provisions.

          3.10 Title to Properties and Assets. The Company has good and
marketable title to the Company’s properties and assets, and the Company has
good title to all of the Company’s leasehold interests, in each case subject to
no material mortgage, pledge, lien, lease, or encumbrance, except for (a) liens
for current taxes not yet due and payable, (b) liens imposed by law and incurred
in the ordinary course of business for obligations not past due, (c) liens in
respect of pledges or deposits under workers’

7

--------------------------------------------------------------------------------



compensation laws or similar legislation, and (d) possible minor liens,
encumbrances, and title defects that do not in any case have a Material Adverse
Effect on the value of the property subject thereto or have a Material Adverse
Effect on the Company’s operations and that have not arisen other than in the
ordinary course of the Company’s business.

          3.11 No Defaults. Neither the Company nor any of its subsidiaries is
in violation of its Articles of Incorporation or Bylaws. Neither the Company nor
any of its subsidiaries is (i) in default under or in violation of any other
agreement or instrument to which it is a party or by which it or any of its
properties are bound or affected, which default or violation would have a
Material Adverse Effect on the Company, (ii) in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) in violation
of any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect on the Company.

          3.12 Compliance with Other Instruments. The Company’s execution,
delivery, and performance of and compliance with the Transaction Agreements and
the Company’s issuance of the Securities and, if exercised, the Warrant Shares
issuable upon exercise of the Warrants, will not result in any violation of, or
conflict with, or constitute a default under, the Articles of Incorporation or
Bylaws, each as amended to date, or any of the Company’s agreements, nor result
in the creation of any mortgage, pledge, lien, or encumbrance upon any of the
Company’s properties or assets.

          3.13 Litigation. There is no action, suit, proceeding or investigation
pending or currently threatened in writing against the Company that questions
the validity of this Agreement, the other Transaction Agreements, any Material
Contracts or the right of the Company to enter into any of such agreements, or
to consummate the transactions contemplated hereby or thereby, or which could be
expected to result, either individually or in the aggregate, in any Material
Adverse Effect or any change in the current equity ownership of the Company, nor
is the Company aware that there is any basis for any of the foregoing. The
foregoing includes, without limitation, actions pending or threatened, either
verbally or in writing, involving the prior employment of any of the Company’s
employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

          3.14 Tax Returns and Payments. The Company has filed with appropriate
federal, state, and local governmental agencies all tax returns that the Company
is required to file. All taxes shown to be due and payable on such returns, any
assessments imposed, and all other taxes due and payable by the Company have
been paid or will be paid before the time they become delinquent. The Company
has not been advised in writing or otherwise become aware (a) that any of the
Company’s tax returns have been or are being audited as of the Effective Date or
(b) of any deficiency in assessment or proposed judgment with respect to the
Company’s federal, state, or local taxes.

          3.15 Employees.

                    (a) The Company has no collective bargaining agreements with
any of its employees. There is no labor union organizing activity pending or
threatened with respect to the Company. No employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information and invention assignment
agreement or any other agreement relating to the right of any such individual to
be employed by, or to

8

--------------------------------------------------------------------------------



contract with, the Company because of the nature of the business to be conducted
by the Company; and the continued employment by the Company of its present
employees, and the performance of the Company’s contracts with its independent
contractors, will not result in any such violation. The Company has not received
any notice alleging that any such violation has occurred. Except as set forth on
Schedule 3.15, no employee of the Company has been granted the right to
continued employment by the Company or to any material compensation following
termination of employment with the Company. The Company is not aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company, nor does the Company have a present intention
to terminate the employment of any officer, key employee or group of employees.

                    (b) Each officer and key employee of the Company is
currently devoting one hundred percent (100%) of his or her business time to the
conduct of the business of the Company. The Company is not aware that any
officer or key employee of the Company is planning to work less than full time
at the Company in the future. No officer or key employee is currently working
or, to the Company’s knowledge, plans to work for a competitive enterprise,
whether or not such officer or key employee is or will be compensated by such
enterprise, and all officers and key employees have signed and are subject to
noncompetition agreements in connection with their employment by the Company.

          3.16 Related Party Obligations. Except as set forth on Schedule 3.16,
no Company employee, officer, director or shareholder, and no immediate family
member of any Company employee, officer, director, or shareholder, is indebted
to the Company, nor is the Company indebted (or committed to make loans or
extend or guarantee credit) to any of such persons other than (a) for payment of
salary for services rendered, (b) reimbursement for reasonable expenses incurred
on the Company’s behalf, and/or (c) for other standard employee benefits made
generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Company’s Board of
Directors and stock purchase agreements approved by the Company’s Board of
Directors). None of such persons have any direct or indirect ownership interest
in any firm or corporation with which the Company is affiliated or with which
the Company has a business relationship or in any firm or corporation that
competes with the Company, except in connection with the ownership of stock in
publicly-traded companies. No Company employee, officer, director, or
stockholder, nor any their immediate family members, is, directly or indirectly,
interested in any Material Contract with the Company (other than such Material
Contracts that relate to any such person’s ownership of Company capital stock or
other Company securities).

          3.17 Environmental and Safety Laws. The Company is not in violation of
any applicable statute, law or regulation relating to the environment or
occupational health and safety, and no expenditures are or are reasonably
anticipated to be required in order to comply with any such existing statute,
law or regulation. During the period that the Company has owned or leased its
properties and facilities, (i) there have been no disposals, releases or
threatened releases of Hazardous Materials (as defined below) by the Company on,
from or under such properties or facilities, and (ii) other than normal office
products and cleaning supplies, it has not used, generated, manufactured or
stored on, under or about such properties or facilities or transported to or
from such properties or facilities any Hazardous Materials. For purposes of this
Section, the terms “disposal,” “release” and “threatened release” shall have the
definitions assigned thereto by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Section 9601, et seq. as
amended (“CERCLA”). For the purposes of this Section, “Hazardous Materials”
shall mean any hazardous or toxic substance, material or waste, which is
regulated under, or defined as a “hazardous substance,” “pollutant,”
“contaminant,” “toxic chemical,” “hazardous material,” “toxic substance” or
“hazardous chemical” under (1) CERCLA; (2) the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. Section 11001, et seq.; (3) the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801, et seq.; (4) the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq.; (5) the Occupational Safety and
Health Act of 1970, 29

9

--------------------------------------------------------------------------------



U.S.C. Section 651, et seq.; (6) regulations promulgated under any of the above
statutes; or (7) any applicable state or local statute, ordinance, rule or
regulation that has a scope or purpose similar to those statutes identified
above.

          3.18 Condition of Properties. The offices and material equipment,
inventory and other assets of the Company have been kept in reasonable condition
and repair in the ordinary course of business, are reasonably fit and suitable
for the purposes for which they are being used and are believed by the Company
to conform in all material respects with applicable ordinances, regulations and
laws.

          3.19 Licenses. The Company possesses from the appropriate agency,
commission, board and government body and authority, whether state, local,
federal or foreign, all licenses, permits, authorizations, approvals, franchises
and rights which (i) are necessary for it to engage in the business currently
conducted by it, and (ii) if not possessed by the Company, would have a Material
Adverse Effect. A list of all material licenses, permits, approvals and similar
rights currently in effect is set forth on Schedule 3.19.

          3.20 Insurance. The Company has in full force and effect fire and
casualty insurance policies and insurance against other hazards, risks, and
liabilities to persons and property to the extent and in the manner customary
for similarly situated companies in similar businesses, and such insurance
policies have been issued by financially sound, duly licensed and reputable
insurers.

          3.21 Consent. Other than the declaration of effectiveness by the SEC
of any registration statement required to be filed pursuant to the Registration
Rights Agreement, no consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its affiliates, the NASD, OTC Bulletin Board or the Company’s
shareholders is required for execution of the Transaction Agreements, including,
without limitation the issuance and sale of the Securities and the performance
of the Company’s obligations under the Transaction Agreements.

          3.22 Offering. Subject in part to the accuracy of the Investor’s
representations and warranties in Section 4, the offer, sale, and issuance of
the Securities in compliance with the terms of this Agreement constitute
transactions exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state securities laws. Neither the Company nor any agent on its behalf has
solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of the Securities to any person or persons so as
to bring the sale of such Securities by the Company within the registration
provisions of the Securities Act or any applicable state securities laws.

          3.23 Brokers or Finders. Except as set forth on Schedule 3.23, the
Company has not engaged any brokers, finders, or agents, and the Investor has
not incurred, and will not incur, directly or indirectly, as a result of any
action taken by the Company, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with the Transaction
Agreements.

          3.24 No Market Manipulation. The Company has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued.

          3.25 Reporting Company. The Company is a publicly-held company subject
to reporting obligations pursuant to Sections 15(d) and 13 of the Securities
Exchange Act of 1934 (the “Exchange Act”) and has a class of common stock
registered pursuant to Section 12(g) of the Exchange Act. The Company’s Common
Stock is listed on the OTC Bulletin Board. Pursuant to the provisions of the

10

--------------------------------------------------------------------------------



Exchange Act, the Company has timely filed all reports and other materials
required to be filed thereunder with the Securities and Exchange Commission
(together with any and all filings made under the Securities Act, the “SEC
Filings”) during the preceding twelve months except as set forth on Schedule
3.25 hereto.

          3.26 Information Concerning Company. The Company’s SEC Filings contain
all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein. Since the Balance Sheet Date and except as stated in
Schedule 3.26, there has been no material adverse change in the Company’s
business, financial condition or affairs that has not been disclosed in an SEC
Filings as required by the Exchange Act, not disclosed in the SEC Filings. The
SEC Filings do not contain any untrue statement of a material fact or omit to
state a material fact in light of the circumstances when made required to be
stated therein or necessary to make the statements therein not misleading.

          3.27 Stop Transfer Order. The Securities are restricted securities as
of the date of this Agreement. The Company will not issue any stop transfer
order or other order impeding the sale and delivery of the Securities, except as
may be required by federal securities laws, in which case the Company will
promptly provide written notice of such stop order with an explanation of the
basis for such stop order to the Investor as provided below in Section 5.1.

          3.28 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of OTC Bulletin Board nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings. The Company has not conducted
and will not conduct any offering other than the transactions contemplated
hereby that will be integrated with the issuance of the Securities.

          3.29 No General Solicitation. Neither the Company, nor any of its
affiliates or any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the
Securities.

          3.30 Listing. The Company’s Common Stock is quoted on, and listed for
trading on the OTC Bulletin Board. The Company has not received any oral or
written notice that its Common Stock will be delisted from the OTC Bulletin
Board or that the Common Stock does not meet all requirements for the
continuation of such listing, and the Company is not aware of any event or
circumstance that will or may cause the Company’s Common Stock to be delisted
from the OTC Bulletin Board.

          3.31 Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof, and, unless the Company otherwise notifies the Investor in writing prior
to the Closing Date, shall be true and correct as of the Closing Date.

          3.32 Disclosure. To the best knowledge of the Company, the Company has
made available to the Investor, all the information that the Investor has
requested for deciding whether to purchase the Securities. Neither the
Transaction Agreements nor any other documents or certificates delivered in
connection with this Agreement, which shall include the Company’s SEC Filings,
when taken as a whole, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the

11

--------------------------------------------------------------------------------



statements contained herein or therein not misleading in light of the
circumstances under which they were made.

SECTION 4

The Investor’s Representations and Warranties

As a material inducement to the Company to enter into this Agreement and
consummate the transactions contemplated hereby, the Investor hereby makes to
the Company the representations and warranties contained in this Section 4.

          4.1 No Registration. The Investor understands and expressly
acknowledges that the Securities have not been, and will not be, registered
under the Securities Act in reliance on a specific exemption from the Securities
Act’s registration provisions, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Investor’s representations as expressed in this Agreement or otherwise made
pursuant to this Agreement.

          4.2 Investment Intent. The Investor is acquiring the Securities for
investment for the Investor’s own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution of the
Securities.

          4.3 Investment Experience. The Investor (or the Investor’s purchaser
representative, within the meaning of Regulation D, Rule 501 (h) promulgated by
the SEC), has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company so that
the Investor or such purchaser representative is capable of evaluating the
merits and risks of the Investor’s investment in the Company and has the
capacity to protect the Investor’s own interests. The Investor has received,
carefully reviewed and understands the terms and conditions set forth in this
Agreement and the other Transaction Agreements which contains the financial
statements of the Company and other information important to an investment in
the Company.

          4.4 Speculative Nature of Investment. The Investor understands and
expressly acknowledges that the Investor’s investment in the Company is
speculative and entails a substantial degree of risk and the Investor is in a
position to lose the entire amount of the Investor’s investment.

          4.5 Access to Data and Documentation. The Investor acknowledges that
it has reviewed this Agreement, along with the Exhibits and Schedules attached
hereto, and the other Transaction Agreements and made its own investigation of
the Company, its business, personnel and prospects; has had an opportunity to
discuss the Company’s business, management, and financial affairs with the
Company’s management and the terms of this investment. The Investor has also had
an opportunity to ask questions of the Company’s officers, which questions were
answered to the Investor’s full satisfaction, and obtain such additional
information and documents as the Investor considers necessary or advisable in
order to form a decision concerning an investment in the Company. This
Section 4.5 does not limit or modify the Company’s representations and
warranties contained in Section 3 or the Investor’s right to rely on the
Company’s representations and warranties.

          4.6 Accredited Investor. The Investor is an “accredited investor”
within the meaning of Regulation D, Rule 501 (a), promulgated by the Securities
and Exchange Commission.

          4.7 Residency. The Investor’s place and state of residency, or, in the
case of a partnership, corporation, or other entity, such entity’s principal
place of business, is correctly set forth on Exhibit A.

12

--------------------------------------------------------------------------------



          4.8 Rule 144. Investor acknowledges and agrees that the Shares, and,
if issued, the Warrant Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act, as in effect from time to time, and must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Investor has
been advised or is aware of the provisions of Rule 144, which permits limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.

          4.9 Authorization.

                    (a) The Investor has all requisite power and authority to
execute and deliver the Transaction Agreements, to purchase the Securities under
this Agreement, and to carry out and perform the Investor’s obligations under
the terms of the Transaction Agreements. All action required by the Investor for
the authorization, execution, delivery, and performance of the Transaction
Agreements, and the performance of all of the Investor’s obligations under the
Transaction Agreements, has been taken.

                    (b) The Transaction Agreements, when executed and delivered
by the Investor, will constitute the Investor’s valid and legally binding
obligations, enforceable in accordance with their terms except: (i) to the
extent that the indemnification provisions contained in the Registration Rights
Agreement may be limited by applicable law and public policy principles, (ii) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (iii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies or by general equity
principles.

          4.10 Further Limitations on Disposition. The Investor hereby
acknowledges and agrees to be bound by the transfer restrictions associated with
the Securities set forth in the Registration Rights Agreement. In addition, the
Investor hereby acknowledges and agrees as follows:

                    (a) Without in any way limiting the representations and
warranties set forth elsewhere in this Section 4 or any covenants set forth in
this Agreement, the Investor agrees not to make any disposition of all or any
portion of the Securities unless and until (i) there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement or (ii) the Investor will have notified the Company of the proposed
disposition and, if reasonably requested by and at the sole expense of the
Company, the Investor will have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will be
exempt from registration under the Securities Act.

                    (b) Notwithstanding the foregoing subsection, no such
registration statement or opinion of counsel will be necessary for a transfer by
the Investor:

                              (i) to a fund, partnership, limited liability
company, or other entity that is affiliated with the transferring Investor;

                              (ii) to a partner or member (or retired partner or
member) of the transferring Investor, or to the estate of any such partner or
member (or retired partner or member);

                              (iii) to the transferring Investor’s spouse,
siblings, lineal descendants, or ancestors by gift, will, or intestate
succession; or

13

--------------------------------------------------------------------------------



                              (iv) in compliance with Rule 144(k) (or any
successor provision) of the Securities Act so long as the Company is furnished
with satisfactory evidence of full compliance with Rule 144(k) (or any successor
provision); provided, however, that, in the case of Section 4.10(b)(i), Section
4.10(b)(ii), or Section 4.10 (b)(iii), the transferee agrees in writing to be
subject to the terms of this Agreement and other Transaction Agreements to the
same extent as if such transferee were an original Investor under this
Agreement; provided, further, however, that any proposed purchaser, assignee,
transferee or pledgee be an “accredited investor” and that the Securities have
been held for twelve months from the date of the Closing and applicable to any
such Securities. The Investor will cause any proposed purchaser, assignee,
transferee, or pledgee of any Securities held by the Investor to take and hold
such securities subject to the provisions and upon the conditions of this
Agreement. The Investor consents to the Company’s making a notation on the
Company’s records and giving instructions to any transfer agent for the
Company’s capital stock to implement the transfer restrictions established in
this Agreement.

          4.11 Legend; Restriction on Transfer. The Investor understands and
agrees that the certificates evidencing the Shares and Warrant Shares, or any
other securities issued in respect thereof upon any stock split, stock dividend,
recapitalization, merger, consolidation, or similar event, will bear the legend
required by the Transaction Agreements, and federal and state securities laws,
including the following:

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER STATE SECURITIES LAWS. THESE SHARES
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO CAPSOURCE FINANCIAL, INC. THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

          4.12 Warrant Legend. The Warrants shall bear the following legend:

 

 

 

 

“THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER STATE
SECURITIES LAW. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT
OR LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CAPSOURCE FINANCIAL,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

SECTION 5

Covenants of the Company

The Company covenants and agrees with the Investor as follows:

          5.1 Stop Orders. The Company will advise the Investor, promptly after
it receives notice of issuance by the SEC, any state securities commission or
any other regulatory authority, of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any

14

--------------------------------------------------------------------------------



jurisdiction, or the initiation of any proceeding for any such purpose, and such
notice shall include an explanation of the basis for any such order, suspension
or proceeding.

          5.2 Listing. The Company shall promptly secure the listing of the
Shares and Warrant Shares issuable upon exercise of the Warrants on the OTC
Bulletin Board (subject to official notice of issuance) and shall maintain such
listing so long as any of the Shares, Warrant or Warrant Shares are held by the
Investor. The Company will maintain the listing of its Common Stock on the OTC
Bulletin Board or, in the alternative, a national securities exchange or
automated quotation system, such as the NASDAQ SmallCap Market or American Stock
Exchange, and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the National Association of
Securities Dealers, Inc. (“NASD”) and the OTC Bulletin Board. The Company will
provide the Investor with copies of all notices it receives notifying the
Company of the threatened or actual delisting of the Common Stock from the OTC
Bulletin Board provided the provisions of such information to the Investor would
not violate the provisions of Regulation FD under the Securities Act.

          5.3 Market Regulations. The Company shall notify the SEC, NASD, the
OTC Bulletin Board and applicable state authorities, in accordance with their
requirements, if any, of the transactions contemplated by the Transaction
Agreements, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Investor and promptly provide copies
thereof to the Investor.

          5.4 Reporting Requirements. From the Closing Date and until three (3)
years following the earlier of the expiration or exercise of the Warrants, the
Company will (i) cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, (ii) comply in all respects with
its reporting and filing obligations under the Exchange Act, (iii) comply with
all reporting requirements that is applicable to an issuer with a class of
Shares registered pursuant to Section 12(g) of the Exchange Act, and (iv) comply
with all requirements related to the registration statement filed with the SEC
covering the Shares and Warrant Shares under the terms of the Registration
Rights Agreement (the “Registration Statement”). The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the Securities Act or the Exchange Act or the rules thereunder) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under said Acts so long as any of the Shares, Warrants or Warrant
Shares are held by the Investor.

          5.5 Use of Proceeds. The Company shall use the proceeds from this
offer and sale of the Securities for the acquisition of Prime Time Equipment,
Inc. and for general corporate purposes; provided, however, that at no time may
the Company utilize such proceeds for payment of or reduction of any
indebtedness of the Company, whether now existing or hereinafter incurred.

          5.6 Reservation of Common Stock. The Company shall reserve from its
authorized but unissued Common Stock, for as long as the Warrants remain
outstanding, one share of Common Stock for each Warrant Share issuable from
time-to-time upon exercise of the Warrants.

          5.7 Designation of Board Member. The Company agrees to enter into and
deliver to the Investor a Voting Agreement and Irrevocable Proxy, in the form
attached hereto as Exhibit D, pursuant to which the Company shall cause to be
nominated for, and Randolph Pentel agrees to vote all of the Common Stock
beneficially owned by him in favor of, the election of one (1) individual to be
designated from time to time by the Investor as a member of the Company’s Board
of Directors (the “Designated Director”), to serve until such time as the
Investor no longer hold any of the Shares, Warrants or Warrant Shares. The
Company also agrees that, within fifteen (15) days following the Closing, it
shall undertake to cause its Board of Directors to perform all steps necessary
(including, if appropriate, an action to increase the size of the board to
create a directorship vacancy as permitted by Section 3.11 of the

15

--------------------------------------------------------------------------------



Company’s Bylaws), to appoint the Designated Director to serve as a director of
the Company until the Company’s next annual meeting of shareholders or until his
or her successor is duly elected and qualified.

          5.8 Taxes. The Company will promptly pay and discharge, or cause to be
paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, except that the
Company will pay all such contested taxes, assessments, charges or levies
immediately upon the commencement of proceedings to foreclose any lien which may
have attached as security therefore.

          5.9 Insurance. The Company will keep its assets which are of an
insurable character insured by financially sound, duly licensed and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and not in any
event less than 100% of the insurable value of the property insured; and the
Company will maintain, with financially sound, duly licensed and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner customary for companies in similar
businesses similarly situated and to the extent available on commercially
reasonable terms.

          5.10 Books and Records. The Company will keep true records and books
of account in which full, true and correct entries will be made of all dealings
or transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

          5.11 Governmental Authorities. The Company shall duly observe and
conform to all applicable requirements of governmental or quasi-governmental
authorities relating to the conduct of its business or to its properties or
assets.

          5.12 Intellectual Property. The Company shall maintain in full force
and effect its corporate existence, rights and franchises and all licenses and
other rights to use intellectual property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business.

          5.13 Properties. The Company will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto; and the Company will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
material adverse effect

          5.14 Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Company otherwise notifies the Investor prior to the
Closing Date (as hereinafter defined), shall be true and correct as of the
Closing Date.

SECTION 6

Investor’s Closing Conditions

The Investor’s obligation to purchase the Securities at a Closing is subject to
the fulfillment, on or before such Closing, of each of the following conditions,
unless waived by such Investor:

16

--------------------------------------------------------------------------------



          6.1 Representations and Warranties. The representations and warranties
made by the Company in Section 3 (as modified by the disclosures on the Schedule
of Exceptions which may be updated from time to time in connection with the
Closing) will be true and correct in all respects as of the Closing.

          6.2 Covenants. All covenants, agreements, and conditions contained in
this Agreement to be performed by the Company on or before the Closing will have
been performed or complied with in all material respects on or before such
Closing.

          6.3 Blue Sky. The Company will have received all necessary Blue Sky
law permits and qualifications, or have available corresponding exemptions, as
required by any state for the offer and sale of the Shares and the Common Stock
issuable upon conversion of the Shares.

          6.4 Due Diligence. The Investor will have completed, as determined in
its sole discretion, the Investor’s legal and financing due diligence review of
the Company, and such review will have been determined by the Investor to be
satisfactory.

          6.5 Convertible Debt. The Company’s outstanding indebtedness owed to
Randolph M. Pentel together with all accrued but unpaid interest thereon, which
totals $871,865.89 as of May 1, 2006, will have converted into shares and
warrants to purchase shares of the Company’s Common Stock at the same price per
share and warrant paid by the Investor for the purchase of Shares and Warrants
hereby, and the Investor will have received satisfactory evidence thereof;
provided that such shares and warrant shares received by Randolph M. Pentel upon
the completion of the foregoing conversion shall be subject to and entitled to
the benefits of the Registration Rights Agreement, in the form attached hereto
as Exhibit C, to the same extent as the Investor’s Shares and Warrant Shares,
and Randolph M. Pentel shall be party to such Registration Rights Agreement.

          6.6 Registration Rights Agreement. The Company, Randolph M. Pentel and
the Investor will have executed and delivered the Registration Rights Agreement
in the form attached as Exhibit C, which shall be in a form acceptable to the
Investor in its sole discretion.

          6.7 Voting Agreement. The Company, Randolph M. Pentel and the Investor
will have executed and delivered the Voting Agreement and Irrevocable Proxy in
the form attached as Exhibit C, which shall be in a form acceptable to the
Investor in its sole discretion.

          6.8 Reservation of Shares of Conversion Stock. The Shares and Warrant
Shares shall have been duly authorized and reserved for issuance.

          6.9 Payment of Fees. All fees required to be paid at the Closing under
Section 8.4 shall have been paid.

          6.10 [Intentionally Omitted]

          6.11 Compliance Certificate. The Company will have delivered to
counsel for the Investor, a certificate, executed on the Company’s behalf by the
Company’s Chief Financial Officer, in substantially the form attached as
Exhibit F, certifying the satisfaction of the closing conditions listed in
Section 6.1 and Section 6.2.

          6.12 Legal Opinion. The Investor will have received from the Company’s
legal counsel a legal opinion, dated as of the Effective Date, in substantially
the form attached as Exhibit G.

17

--------------------------------------------------------------------------------



          6.13 Secretary’s Certificate. The Company will have delivered to
counsel for the Investor, a certificate, executed on the Company’s behalf by the
Company’s Secretary, in substantially the form attached as Exhibit H.

          6.14 Consents; Permits and Waivers. The Company shall have obtained
any and all consents, authorizations, permits and waivers necessary or
appropriate for consummation of the transactions contemplated by this Agreement
and the other Transaction Agreements.

          6.15 Proceedings and Documents. The Investor’s counsel will have
reasonably approved (a) all proceedings undertaken in connection with the
transactions contemplated by the Transaction Agreements and (b) all documents
and instruments incident to such proceedings.

SECTION 7

The Company’s Closing Conditions

The Company’s obligation to sell and issue the Securities at the Closing is
subject to the fulfillment on or before the Closing of the following conditions,
unless waived by the Company:

          7.1 Representations and Warranties. The representations and warranties
contained in Section 4 of the Investor at the Closing will be true and correct
when made and will be true and correct as of the date of such Closing.

          7.2 Covenants. All covenants, agreements, and conditions contained in
the Transaction Agreements to be performed by Investor on or before the Closing
will have been performed or complied with in all material respects as of the
Closing.

          7.3 Compliance with Securities Laws. The Company will be satisfied
that the offer and sale of the Securities will be qualified or exempt from
registration or qualification under all applicable federal and state securities
laws.

          7.4 Registration Rights Agreement. The Company, Randolph M. Pentel and
the Investor will have executed and delivered the Registration Rights Agreement
in the form attached as Exhibit C.

          7.5 [Intentionally Omitted]

          7.6 Consents and Waivers. The Company will have received any and all
consents, permits, and waivers necessary or appropriate for consummating the
transactions contemplated by the Transaction Agreements.

          7.7 Proceedings and Documents. The Company’s counsel will have
reasonably approved (a) all corporate proceedings and other proceedings
undertaken in connection with the transactions contemplated by the Transaction
Agreements at the Closing, and (b) all documents and instruments incident to
such proceedings.

18

--------------------------------------------------------------------------------



SECTION 8

Miscellaneous

          8.1 Opinion. The offer and sale of the Securities is being made
pursuant to the exemption from the registration provisions of the Securities Act
of 1933, as amended, afforded by Rule 506 of Regulation D promulgated
thereunder. On the Closing Date, the Company will provide an opinion reasonably
acceptable to the Investor from the Company’s legal counsel opining on the
availability of the Regulation D exemption as it relates to the offer and
issuance of the Securities. A form of the legal opinion is annexed hereto as
Exhibit G. The Company will provide, at the Company’s expense, such other legal
opinions in the future as are reasonably necessary for the exercise of the
Warrants.

          8.2 Amendment. Except as expressly provided in this Agreement, neither
this Agreement nor any term of this Agreement may be amended, waived,
discharged, or terminated other than by a written instrument referencing this
Agreement and signed by the Company and the Investor.

          8.3 Notices. All notices and other communications required or
permitted under this Agreement or under any other Transaction Agreement will be
in writing and will be mailed by registered or certified mail, postage prepaid,
sent by facsimile, sent by electronic mail, or otherwise delivered by hand or by
messenger addressed:

                    (a) if to the Company, to:

 

 

 

 

CapSource Financial, Inc.

CapSource Financial, Inc.

 

2305 Canyon Boulevard

1729 Donegal Drive

 

Suite 103

Woodbury, MN 55125

 

Boulder, CO 80302

Attn: Steven Reichert, Secretary

 

Attn: Fred C. Boethling, CEO

Facsimile number: (651) 578-6614

 

Facsimile number: (303) 245-0521

 

 

 

 

 

with a copy by facsimile only to:

 

 

 

 

 

Rider Bennett LLP
33 South 6th St.
Minneapolis, MN 55402
Attn: David B. Dean
Facsimile number: (612) 337-7616

 

 

 

 

                    (b) if to the Investor, to the name, address and telecopy
number set forth on Exhibit A for the Investor.

                    (c) Each such notice or other communication will, for all
purposes of this Agreement and the other Transaction Agreements, be treated as
effective or having been given when delivered if delivered personally, or, if
sent by mail, at the earlier of its receipt or 72 hours after such communication
has been deposited in a regularly maintained receptacle for the deposit of the
United States mail, addressed and mailed as specified above or, if sent by
facsimile, upon confirmation of facsimile transfer or, if sent by electronic
mail, when directed to the electronic mail address set forth on Exhibit A.

19

--------------------------------------------------------------------------------



          8.4 Payment of Fees; Option.

                    (a) Legal Fees of Investor. The Company shall pay to legal
counsel for the Investor all legal fees and expenses incurred by the Investor
and its advisors, Whitebox Advisors, LLC (“Whitebox Advisors”), in connection
with this Agreement, the other Transaction Agreements and the Registration
Statement, including but not limited to any and all fees and expenses related to
due diligence or other matters relating to or arising out of any of the
foregoing.

                    (b) Origination Fee; Option to Purchase Additional
Securities.

                              (i)The Company will pay to Whitebox Advisors an
origination fee equal to two percent (2%) of the Purchase Price for the
Securities sold pursuant to this Agreement (“Origination Fee”). The Origination
Fee shall be paid to Whitebox Advisors on the Closing Date by wire transfer to
the account so designated by Whitebox Advisors.

                               (ii) For a period of 180 days from the Closing
Date, the Investor will have the option, in its sole discretion, to subscribe
for and purchase from the Company an additional 375,000 Shares at a purchase
price of $.40 per share and a Warrant to purchase 375,000 Warrant Shares with an
exercise price of $.90 per share. Upon subscription for and purchase of such
additional Shares and Warrants, the Company will issue and deliver to the
Investor, certificates representing the Shares along with a Warrant for the
purchase of such Warrant Shares in form of attached hereto as Exhibit B.

                     (c) Indemnification for Fees. The Company on the one hand,
and the Investor on the other hand, agree to indemnify the other against and
hold the other harmless from any and all liabilities to any other persons
claiming brokerage commissions, finder’s fees or other similar payments, except
as specified in Section 8.4(b) above, on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions. Except as set forth in Section 8.4(b) or on Schedule 3.23, the
Company represents that there are no other parties entitled to receive fees,
commissions, or similar payments in connection with this Agreement.

          8.5 Governing Law. This Agreement will be governed in all respects by
the internal laws of the State of Minnesota as applied to agreements entered
into among Minnesota residents to be performed entirely within Minnesota,
without regard to Minnesota conflicts-of-law principles.

          8.6 Survival. The representations, warranties, covenants, and
agreements made in this Agreement will survive any investigation made by any
Party and the closing of the transactions contemplated by this Agreement.

          8.7 Successors and Assigns. This Agreement, and any and all rights,
duties, and obligations under this Agreement, will not be assigned, transferred,
delegated, or sublicensed by any Party without the other Party’s prior written
consent. Any attempt by any Party without such prior written consent to assign,
transfer, delegate, or sublicense any rights, duties, or obligations that arise
under this Agreement will be void. Subject to the foregoing and except as
otherwise provided in this Agreement, the provisions of this Agreement will
inure to the benefit of, and be binding upon, the Parties’ respective
successors, assigns, heirs, executors, and administrators.

          8.8 Entire Agreement. The Transaction Agreements constitute the full
and entire understanding and agreement between the Parties with regard to the
subject matter hereof and thereof, and no Party will be liable or bound to any
other Party in any manner with regard to the subject matter hereof

20

--------------------------------------------------------------------------------



or thereof by any warranties, representations, or covenants, in each case except
as specifically set forth in the Transaction Agreements.

          8.9 Delays or Omissions. Except as expressly provided in this
Agreement, no delay or omission to exercise any right, power, or remedy accruing
to any Party upon any breach or default of any other Party under this Agreement
will impair any such right, power, or remedy of such non-defaulting Party, nor
will such delay or omission be construed to be a waiver of any such breach or
default, or an acquiescence in such breach or default, or of or in any similar
breach or default subsequently occurring, nor will any waiver of any single
breach or default be deemed a waiver of any other previous or subsequent breach
or default. Any waiver, permit, consent, or approval of any kind or character on
the part of any Party of any breach or default under this Agreement, or any
waiver on the part of any Party of any provisions or conditions of this
Agreement, must be in writing and will be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any Party, will be cumulative and
not alternative.

          8.10 Severability. Unless otherwise expressly provided in this
Agreement, each Investor’s rights under this Agreement and under the other
Transaction Agreements are several rights, not rights jointly held with any of
the other Investors. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void, then
this Agreement will continue in full force and effect without such illegal,
unenforceable, or void provision, and the Parties agree to negotiate, in good
faith, a legal and enforceable substitute provision which most nearly effects
the Parties’ intent in entering into this Agreement as expressed in this
Agreement.

          8.11 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits, and schedules will, unless otherwise provided,
refer to sections and paragraphs of this Agreement and exhibits and schedules
attached to this Agreement.

          8.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be enforceable against the Parties actually
executing such counterparts, and all of which together will constitute one
instrument.

          8.13 Facsimile Execution and Delivery. A facsimile or other
reproduction of this Agreement and/or the other Transaction Agreements may be
executed by one or more Parties, and an executed copy of this Agreement and/or
the other Transaction Agreements may be delivered by one or more Parties by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such Party can be seen, and such execution and
delivery will be considered valid, binding, and effective for all purposes. At
any Party’s request, all Parties agree to execute an original of this Agreement
and/or any other Transaction Agreements as well as any facsimile or other
reproduction hereof and/or thereof.

          8.14 Jurisdiction and Venue. With respect to any disputes arising out
of or related to this Agreement or to any other Transaction Agreement, the
Parties consent to the exclusive jurisdiction of, and venue in, the state courts
in Hennepin County, Minnesota (or, in the event of exclusive federal
jurisdiction, the federal courts of the District of Minnesota).

          8.15 Further Assurances. Each Party agrees to execute and deliver, by
the proper exercise of such Party’s corporate, limited liability company,
partnership, or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully perform this Agreement.

21

--------------------------------------------------------------------------------



          8.16 Construction. The Parties have participated jointly in
negotiating and drafting this Agreement and the other Transaction Agreements. If
any ambiguity, question of intent, or question of interpretation arises with
respect to this Agreement or any other Transaction Agreement, then this
Agreement or that other Transaction Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement or of any other Transaction Agreement. As used in
this Agreement and in the other Transaction Agreements, the word “including”
means “including, without limitation.”

[signature page follows]

22

--------------------------------------------------------------------------------



The Parties have executed this Securities Purchase Agreement as of the Effective
Date.

 

 

 

 

CAPSOURCE FINANCIAL, INC.,

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Steven Reichert

 

 

Vice President and Secretary

 

 

 

 

INVESTOR:

 

 

 

 

PANDORA SELECT PARTNERS L.P.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Jonathan D. Wood

 

 

Chief Financial Officer

23

--------------------------------------------------------------------------------



EXHIBIT A

Schedule of Investor

 

 

 

 

 

Investors

 

Securities Being Acquired

 

Purchase Price

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Pandora Select Partners L.P.
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attn: Jonathan Wood
Facsimile number: (612) 253-6151

 

2,500,000 Shares and a
warrant to purchase 2,500,000 Shares

 

$1,000,000

A-1

--------------------------------------------------------------------------------



EXHIBIT B

Form of Warrant

(attached)

B-1

--------------------------------------------------------------------------------



EXHIBIT C

Form of Registration Rights Agreement

(attached)

C-1

--------------------------------------------------------------------------------



EXHIBIT D

Form of Voting Agreement and Irrevocable Proxy

(attached)

D-1

--------------------------------------------------------------------------------



EXHIBIT E

Wire Transfer Instructions




E-1

--------------------------------------------------------------------------------



EXHIBIT F

Form of Compliance Certificate

(attached)

F-1

--------------------------------------------------------------------------------



EXHIBIT G

Form of Legal Opinion

(attached)

G-1

--------------------------------------------------------------------------------



EXHIBIT H

Form of Secretary’s Certificate

(attached)

H-1

--------------------------------------------------------------------------------